  Case: 1:18-cv-02861 Document #: 127 Filed: 08/22/19 Page 1 of 3 PageID #:1416




                     UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF ILLINOIS
                           EASTERN DIVISION


PEOPLE OF THE STATE OF ILLINOIS           )
ex rel. KWAME RAOUL, Attorney General     )
of the State of Illinois,                 )        No. 1:18-cv-2861
                                          )
             Plaintiff,                   )        Judge Andrea R. Wood
                                          )
      v.                                  )
                                          )
SUBURBAN EXPRESS, INC.; ALLERTON )
CHARTER COACH, INC.; and DENNIS           )
TOEPPEN, individually and in his official )
capacity as owner,                        )
                                          )
             Defendants.                  )

                             NOTICE OF MOTION

To:   Suburban Express, Inc.
      Allerton Charter Coach, Inc.
      Dennis Toeppen
      P.O. Box 17221
      Urbana, IL 61803
      NDIL@net66.net

      Please take notice that on Tuesday, August 27, 2019, at 9:00 A.M., we shall
appear before the Honorable Andrea R. Wood, or any other judge sitting in her stead,
in Room 1925 of the Everett McKinley Dirksen United States Courthouse located at
219 S. Dearborn St., Chicago, IL 60604, to present its previously-filed Motion to
Amend Consent Decree Date (Dkt. #126), a copy of which has been previously
served upon you via the Court’s CM/ECF system.




                                         1
  Case: 1:18-cv-02861 Document #: 127 Filed: 08/22/19 Page 2 of 3 PageID #:1416




Date: August 22, 2019                Respectfully submitted,

                                     KWAME RAOUL
                                     Attorney General of the State of Illinois

                                     By: /s/ Alison V. Hill

                                     Jeanne Witherspoon
                                     Matthew V. Chimienti
                                     Alison V. Hill
                                     Jeff VanDam
                                     Thomas J. Verticchio
                                     Assistant Attorneys General
                                     Civil Rights & Special Litigation Bureaus
                                     OFFICE OF THE ILLINOIS ATTORNEY GENERAL
                                     100 W. Randolph St., 11th Floor
                                     Chicago, IL 60601
                                     Tel.: (312) 814-3954
                                     jwitherspoon@atg.state.il.us
                                     mchimienti@atg.state.il.us
                                     ahill@atg.state.il.us
                                     jvandam@atg.state.il.us
                                     tverticchio@atg.state.il.us




                                       2
  Case: 1:18-cv-02861 Document #: 127 Filed: 08/22/19 Page 3 of 3 PageID #:1416




                          CERTIFICATE OF SERVICE

I, Alison V. Hill, an attorney, certify that on August 22, 2019 I caused the foregoing
Notice of Motion to be electronically filed via the Court’s CM/ECF system and
thereby served on all counsel and pro se litigants of record.

                                              /s/ Alison V. Hill
                                              Assistant Attorney General




                                          3
